DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1, 5, 6, 11, 12, 14, 16-19, 23-25, 27-30, and 34-36 are pending.

Claim Objections
Claim 24 is objected to because at line 2, “a body portion an innermost surface” should read --a body portion having an innermost surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 25, 27-30, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,810,816 (Halling).
Regarding claim 24, Halling discloses a retaining member (20 or 162 or 300, see especially Figure 15; see also Figures 1, 2, 9, and 11), comprising:

wherein said innermost surface of said body portion of said retaining member has a first arcuate portion (at 320) having a first end and a second end;
wherein said outermost surface of said body portion of said retaining member has a second arcuate portion (at 322) having a first end and a second end;
wherein said first side of said body portion of said retaining member has a first substantially flat portion (at 316) having a first end and a second end;
wherein said second side of said body portion of said retaining member has a second substantially flat portion (at 318) having a first end and a second end; and
wherein said first end of said first arcuate portion of said body portion of said retaining member is directly connected to said first end of said first substantially flat portion of said retaining member and said second end of said first arcuate portion is directly connected to a first end of said second substantially flat portion of said retaining member (see Figure 15); and
wherein said first end of said second arcuate portion of said body portion of said retaining member is directly connected to said second end of said first substantially flat portion of said retaining member and said second end of said arcuate portion is directly connected to a second end of said second substantially flat portion of said retaining member (see Figure 15).
Regarding claim 25, Halling discloses said first (at 316) and second (at 318) substantially flat portions of said body portion of said retaining member (20 or 162 or 300) bilaterally truncate said body portion of said retaining member (see any one of Figures 1, 9, 11, and 15).
Regarding claim 27, Halling discloses said first substantially flat portion (at 316) of said first side (316) of said body portion of said retaining member (300) is not parallel to said second substantially flat portion (at 318) of said second side (318) of said body portion of said retaining member (see embodiment of Figure 11; the reference characters from Figure 15 being used for continuity).
Regarding claim 28, Halling discloses said first substantially flat portion (at 316) of said first side (316) of said body portion of said retaining member (300) extends at an angle relative to an axial center-line axis ACA1 of said body portion of said retaining member toward a radial center-line axis RCA1 of said body portion of said retaining member; and
wherein said second substantially flat portion (at 318) of said second side (318) of said body portion of said retaining member extends at an angle relative to said axial center-line axis ACA1 of said body portion of said retaining member toward said radial center-line axis RCA1 of said body portion of said retaining member (see embodiment of Figure 11; the reference characters from Figure 15 being used for continuity).
Regarding claim 29, Halling discloses said angle that said first substantially flat portion (at 316) of said retaining member (300) extends is substantially equal to said angle that said second substantially flat portion (at 318) of said retaining member extends (see embodiment of Figure 11; the reference characters from Figure 15 being used for continuity).
Regarding claim 30, Halling discloses said first substantially flat portion (at 316) of said retaining member (300) has a length that is substantially equal to a length of said second substantially flat portion (at 318) of said retaining member (see Figure 15); and/or
wherein said first arcuate portion (at 320) of said retaining member has a length that is less than, greater than, or substantially equal to a length of said second arcuate portion (at 322) of said retaining member (see Figure 15).
Regarding claim 34, Halling discloses said body portion of said retaining member (20 or 162) has a substantially trapezoidal cross-sectional shape (see Figures 1 and 9) or a substantially squircle cross-sectional shape.
Regarding claim 35, Halling discloses said body portion of said retaining member (20 or 162 or 300) has a plurality of interconnected radiused portions forming said body portion of said retaining member (see Figure 1, where a circle is made up of an infinite number of interconnected radiused portions).
Regarding claim 36, Halling discloses said retaining member (20 or 162 or 300) further comprises a first radiused portion, a second radiused portion, a third radiused portion, a fourth radiused portion, a fifth radiused portion, a sixth radiused portion, a seventh radiused portion, an eighth radiused portion, a ninth radiused portion, a tenth radiused portion and an eleventh radiused portion (see Figure 1, where a circle is made up of an infinite number of interconnected radiused portions); 
wherein said first, second third, fourth, fifth, sixth, seventh, eighth, ninth, tenth and eleventh radiused portions are interconnected forming said body portion of said retaining member (see Figure 1); 
wherein said first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth and 11 radiused portions of said retaining member have a radius R1, R2, R3, R4, R5, R6, R7, R8, R9, R10 and R11 respectively;
wherein said radius R1 is substantially equal to said radius R11, said radius R2 is substantially equal to said radius R10, said radius R3 is substantially equal to said radius R9, said radius R4 is substantially equal to said radius R8, and said radius R5 is substantially equal to said radius R7 (an inherent feature in that all designated radii of a circle have the same radius; see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 12, 14, 16-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,425,141 (Disser) in view of Halling.
Regarding claim 1, Disser discloses a quick connect assembly (5; see Figure 7), comprising:
a first splined member (7); 
wherein a first splined member retaining member groove (12) circumferentially extends along at least a portion of an inner surface of said first splined member;
a second splined member (4);
wherein a second splined member retaining member groove (13) circumferentially extends along at least a portion of an outer surface of said second splined member;
a retaining member (1);
wherein an innermost surface of a body portion of said retaining member has a first arcuate portion having a first end and a second end; and
wherein at least a portion of said retaining member is received and/or retained within at least a portion of said first splined member retaining member groove and said second splined member retaining member groove (see Figure 7).
Disser does not expressly disclose an outermost surface of said body portion of said retaining member has a second arcuate portion having a first end and a second end
wherein a first side of said body portion of said retaining member has a first substantially flat portion having a first end and a second end and wherein a second side of said body portion of said retaining member has a second substantially flat portion having a first end and a second end;
wherein said first end of said first arcuate portion of said body portion of said retaining member is directly connected to said first end of said first substantially flat portion of said retaining member and said second end of said first arcuate portion is directly connected to a first end of said second substantially flat portion of said retaining member;
wherein said first end of said second arcuate portion of said body portion of said retaining member is directly connected to said second end of said first substantially flat portion of said retaining member and said second end of said arcuate portion is directly connected to a second end of said second substantially flat portion of said retaining member
Halling teaches a retaining member (20 or 162 or 300, see especially Figure 15; see also Figures 1, 2, 9, and 11), 
wherein an innermost surface (320) of a body portion of said retaining member has a first arcuate portion (at 320) having a first end and a second end;
wherein an outermost surface (322) of said body portion of said retaining member has a second arcuate portion (at 322) having a first end and a second end;
wherein a first side (316) of said body portion of said retaining member has a first substantially flat portion (at 316) having a first end and a second end and wherein a second side (318) of said body portion of said retaining member has a second substantially flat portion (at 318) having a first end and a second end; and
wherein said first end of said first arcuate portion of said body portion of said retaining member is directly connected to said first end of said first substantially flat portion of said retaining member and said second end of said first arcuate portion is directly connected to a first end of said second substantially flat portion of said retaining member (see Figure 15); and
wherein said first end of said second arcuate portion of said body portion of said retaining member is directly connected to said second end of said first substantially flat portion of said retaining member and said second end of said arcuate portion is directly connected to a second end of said second substantially flat portion of said retaining member (see Figure 15).
Halling teaches this structure allows manufacturing and wear tolerances of the members which the retaining member connects to be more easily accommodated (see column 7, lines 32-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining member of Disser to include the aforementioned structure of Halling in order to more easily accommodate manufacturing and wear tolerances of the first and second splined member.
Regarding claim 5, Disser teaches said first splined member retaining member groove (12) has a first end portion and a second end portion;
wherein said second end portion of said first splined member retaining member groove has a decreasing diameter portion having a first end and as second end; and
wherein said decreasing diameter portion of said first splined member retaining member groove has a diameter that decreases from said first end to said second end of said decreasing diameter portion (see annotated Figure 1 below).

    PNG
    media_image1.png
    261
    621
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 7 of Disser
Regarding claim 6, Disser teaches said second splined member (4) further comprises a second splined member sealing member groove (see annotated Figure 1 above);
wherein said second splined member sealing member groove circumferentially extends along at least a portion of said outer surface of said second reduced diameter portion of said second splined member (see Figure 7);
wherein said second splined member sealing member groove is disposed directly adjacent to said second splined member retaining member groove (13) in said outer surface of said second splined member (see Figure 7); and
wherein said second splined member sealing member groove is of a size and shape to receive and/or retain at least a portion of a second sealing member (16).
Regarding claim 11, Halling discloses said body portion of said retaining member (20 or 162 or 300) has a plurality of interconnected radiused portions forming said body portion of said retaining member (see Figure 1, where a circle is made up of an infinite number of interconnected radiused portions).
Regarding claim 12, Halling discloses said retaining member (20 or 162 or 300) further comprises a first radiused portion, a second radiused portion, a third radiused portion, a fourth radiused portion, a fifth radiused portion, a sixth radiused portion, a seventh radiused portion, an eighth radiused portion, a ninth radiused portion, a tenth radiused portion and an eleventh radiused portion (see Figure 1, where a circle is made up of an infinite number of interconnected radiused portions); 
wherein said first, second third, fourth, fifth, sixth, seventh, eighth, ninth, tenth and eleventh radiused portions are interconnected forming said body portion of said retaining member (see Figure 1); 
wherein said first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth and 11 radiused portions of said retaining member have a radius R1, R2, R3, R4, R5, R6, R7, R8, R9, R10 and R11 respectively;
wherein said radius R1 is substantially equal to said radius R11, said radius R2 is substantially equal to said radius R10, said radius R3 is substantially equal to said radius R9, said radius R4 is substantially equal to said radius R8, and said radius R5 is substantially equal to said radius R7 (an inherent feature in that all designated radii of a circle have the same radius; see Figure 1).
Regarding claim 14, Halling discloses said first (at 316) and second (at 318) substantially flat portions of said body portion of said retaining member (20 or 162 or 300) bilaterally truncate said body portion of said retaining member (see any one of Figures 1, 9, 11, and 15).
Regarding claim 16, Halling discloses said first substantially flat portion (at 316) of said first side (316) of said body portion of said retaining member (300) is not parallel to said second substantially flat portion (at 318) of said second side (318) of said body portion of said retaining member (see embodiment of Figure 11; the reference characters from Figure 15 being used for continuity).
Regarding claim 17, Halling discloses said first substantially flat portion (at 316) of said first side (316) of said body portion of said retaining member (300) extends at an angle relative to an axial center-line axis ACA1 of said body portion of said retaining member toward a radial center-line axis RCA1 of said body portion of said retaining member; and
wherein said second substantially flat portion (at 318) of said second side (318) of said body portion of said retaining member extends at an angle relative to said axial center-line axis ACA1 of said body portion of said retaining member toward said radial center-line axis RCA1 of said body portion of said retaining member (see embodiment of Figure 11; the reference characters from Figure 15 being used for continuity).
Regarding claim 18, Halling discloses said angle that said first substantially flat portion (at 316) of said retaining member (300) extends is substantially equal to said angle that said second substantially flat portion (at 318) of said retaining member extends (see embodiment of Figure 11; the reference characters from Figure 15 being used for continuity).
Regarding claim 19, Halling discloses said first substantially flat portion (at 316) of said retaining member (300) has a length that is substantially equal to a length of said second substantially flat portion (at 318) of said retaining member (see Figure 15); and/or
wherein said first arcuate portion (at 320) of said retaining member has a length that is less than, greater than, or substantially equal to a length of said second arcuate portion (at 322) of said retaining member (see Figure 15).
Regarding claim 23, Halling discloses said body portion of said retaining member (20 or 162) has a substantially trapezoidal cross-sectional shape (see Figures 1 and 9) or a substantially squircle cross-sectional shape.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
February 2, 2022